Citation Nr: 1012305	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  04-39 926	)	DATE
	)
	)

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
low back disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability.  

4.  Entitlement to service connection for an acquired 
psychiatric disability other than posttraumatic stress 
disorder (PTSD).

5.  Entitlement to an increased rating for 
pseudofolliculitis barbae (PFB), currently evaluated as 30 
percent disabling.

6.  Whether the Veteran is competent for Department of 
Veterans Affairs (VA) benefits purposes to handle 
disbursement of funds under the provisions of 38 C.F.R. § 
3.353 (2006).

7.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disability (TDIU).

REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to 
October 1979.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Regional Office (RO).  By decision dated in February 2002, 
the Board of Veterans' Appeals denied the Veteran's claims 
for service connection for low back and bilateral knee 
disabilities.  The Veteran subsequently sought to reopen 
these claims.  In a June 2003 rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen the claims. The June 2003 rating 
decision also (1) denied service connection for an acquired 
psychiatric disability; (2) denied an increased rating for 
PFB; and (3) denied a TDIU due to service-connected 
disability.  Also on appeal is a September 2004 rating 
action that concluded that the Veteran was competent for VA 
purposes effective June 17, 2004.  In August 2007, the Board 
remanded these matters to the RO for additional evidentiary 
development.  

The Board notes that, to date, the Veteran has not responded 
to a July 2009 Statement of the Case addressing the claims 
of entitlement to service connection for posttraumatic 
stress disorder (PTSD), type II diabetes mellitus, and 
migraine headaches; and entitlement to a temporary total 
evaluation.  These claims are accordingly not before the 
Board on appeal at this time.

The reopened claims for service connection for right and 
left knee disorders, plus the issue of entitlement to a 
TDIU, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's claims for service connection for a low 
back disorder, a right knee disorder, and a left knee 
disorder were previously denied in an unappealed February 
2002 Board decision on the basis that the disorders were not 
shown to be related to the Veteran's active service.

2. Evidence received since the February 2002 Board decision 
is new but does not establish a causal link between a 
current low back disorder and service.

3.  Evidence received since the February 2002 Board decision 
addresses the previously unestablished fact of a causal 
nexus between the Veteran's left knee and right knee 
disabilities and service.

4.  The Veteran is not shown to have a psychiatric disorder 
other than PTSD that is etiologically related to any event 
or incident of active service, and the service-connected PFB 
is not shown to have caused or aggravated a psychiatric 
disorder other than PTSD.   

5.  Throughout the appeal period, the service-connected PFB 
is not shown to have been manifested by more than 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area or moderate and disfiguring scars; 
beginning August 30, 2002, the service-connected PFB is not 
shown to have been manifested by more than scars of the 
head, face, or neck with one characteristic of disfigurement 
or at least five percent, but less than 20 percent of the 
entire body, or at least five percent, but less than 20 
percent, of exposed areas affected; or intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period.

6.  The Veteran is shown to have the mental capacity to 
contract and manage his own affairs, including disbursement 
of funds without limitation.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to 
reopen a claim for service connection for a low back 
disorder.  38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 3.159 
(2009).

2.  New and material evidence has been received to reopen a 
claim for service connection for a right knee disorder.  38 
U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.156, 3.159 (2009).

3.  New and material evidence has been received to reopen a 
claim for service connection for a left knee disorder.  38 
U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.156, 3.159 (2009).

4.  A psychiatric disorder other than PTSD was not incurred 
or aggravated during service, may not be presumed to have 
been incurred in service, and is not etiologically related 
to a service-connected disease or disability.  38 U.S.C.A. 
§§ 1101, 1131, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310.

5.  The criteria for the assignment of an evaluation in 
excess of 30 percent for the service-connected PFB are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.118 
including Diagnostic Code 7814 prior to August 30, 2002, and 
Diagnostic Code 7813 beginning August 30, 2002.

6.  The Veteran is competent to contract or to manage his or 
her own affairs, including the disbursement of funds, 
without limitation.  38 U.S.C.A. §§ 501(a), 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.353 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a); see also 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 
C.F.R. § 3.159(b)(1), proper notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to 
provide.  Notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

With regard to his claims of reopen his claims for service 
connection for a low back, right knee, and left knee 
disorder, the RO sent the Veteran a letter in September 2007 
addressing the prior final denial of service connection for 
those claims and the evidence needed to reopen the claims.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  With regard 
to his service connection claim for a psychiatric disorder 
and the increased rating claim for the service-connected 
PFB, the September 2007 letter also fulfilled the 
requirements of 38 C.F.R. § 3.159(b).  The same letter 
notified the Veteran of the evidence necessary to be 
declared incompetent and the letter informed the Veteran 
that a disability rating and an effective date for the award 
of benefits are assigned in cases where service connection 
is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Accordingly, VA has fulfilled its duty to 
notify.   

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The Veteran's reported 
VA and private treatment records have been obtained, and 
there is no indication of additional treatment for which 
records have not been obtained.  First, the Veteran's 
identified VA and private treatment records have been 
obtained, and there is no indication of additional pertinent 
treatment for which records have not been obtained.  The 
Veteran has also been afforded appropriate VA examinations, 
most recently in August 2005 in connection with his claim 
for service connection for a psychiatric disorder other than 
PTSD, and in May 2008 in connection with his claim for an 
increased evaluation for the service-connected PFB.  The VA 
examinations are adequate because, as shown below, they were 
based upon consideration of the Veteran's prior medical 
history and current complaints, and because they describe 
the disabilities at issue in detail sufficient to allow the 
Board to make a fully informed determination.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (citing Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994)). 

With regard to the issue of competency under 38 C.F.R. 
§ 3.353, the Veteran was last afforded a VA examination in 
September 2005.  The evidence following the September 2005 
VA examination contains extensive VA outpatient and 
inpatient treatment notes.  Because this medical evidence is 
sufficient for VA to make a decision on the claim, a further 
VA examination is not necessary.  See 38 C.F.R. 
§ 3.159(c)(4)(i).

The Veteran was not afforded a VA examination in connection 
with his petition to reopen the claim for service connection 
for low back disorder.  VA, however, has no duty to afford 
the Veteran a VA examination because the claim is being 
denied on the basis that no new and material evidence has 
been received to reopen a previously denied claim.  See 38 
C.F.R. § 3.159(c)(4)(iii).

Overall, there is no evidence of any VA error in notifying 
or assisting the Veteran that reasonably affects the 
fairness of this adjudication.

The Board also finds that there was substantial compliance 
with the August 2007  Board remand directives.  A remand by 
the Board confers upon the claimant, as a matter of law, the 
right to compliance with the remand order.  Stegall v. West, 
11 Vet. App. 268 (1998).  Nonetheless, it is only 
substantial compliance, rather than strict compliance, with 
the terms of a remand that is required.  See D'Aries v. 
Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial 
compliance where an opinion was provided by a neurologist as 
opposed to an internal medicine specialist requested by the 
Board); Dyment v. West, 13 Vet. App. 141 (1999).  VA's duty 
to assist is met; thus, it is not prejudicial for the Board 
to proceed with appellate review.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004). 

In particular, the Board directed the AMC/RO to send the 
Veteran a VCAA notice letter addressing the information and 
evidence necessary to complete all his claims.  The Board 
also directed that the letter ask the Veteran to provide any 
evidence in his possession pertaining to his claims.  This 
was accomplished by the September 2007 letter noted above.  
The Board's August 2007 remand also instructed the AMC/RO to 
readjudicate the remanded claims and issue a Supplemental 
Statement of the Case (SSOC) if any determination was less 
than fully favorable.  This was accomplished in April 2009.  
As there has been substantial compliance with all directed 
action, further remand is not necessary.  See Stegall v. 
West, 11 Vet. App. 268 (1998); See D'Aries v. Peake, 22 Vet. 
App. 97, 104-05 (2008) (finding substantial compliance where 
an opinion was provided by a neurologist as opposed to an 
internal medicine specialist requested by the Board).  

II.  Analysis

A.  Whether New and Material Evidence Has Been Received

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the Veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." New 
and material evidence can be "neither cumulative nor 
redundant" of the evidence of record at the time of the last 
prior final denial of the claim and must also "raise a 
reasonable possibility of substantiating the claim."  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the Veteran's initial claims for service 
connection for disabilities of the low back, right knee, and 
left knee, were denied in a February 2002 Board decision.  
The Board denied the claims on the basis that the Veteran 
did not have a disorder not shown to be related to his 
active service.  

At the time of the Board's February 2002 decision, the 
claims file contained, in pertinent part, the Veteran's 
service treatment records (STRs) showing that he was 
diagnosed in April 1978 with mechanical low back pain and 
paravertebral muscle strain after lifting weights.  The STR 
also includes a May 1977 treatment note showing that the 
Veteran was diagnosed with Osgood-Schlatter's disease of the 
left knee.  Additionally, the STR contained a September 1977 
treatment note showing an assessment of "contusion" after 
the Veteran struck his right patella the prior day.  A 
physical examination revealed tibia tubercle pronounced from 
old Osgood-Schlatter's diagnosis.  The June 1979 discharge 
examination shows that the Veteran complained of a history 
of low back pain.  Physical examination of the spine was 
"normal"; the assessment was "S/P NCNS" [no complications, 
no sequelae].  The Veteran also endorsed a history of trick 
or lock knee, which was noted as "knee occass[ionally] 
'gives way'"; clinical evaluation of the lower extremities 
was "normal."  
  
Also of record in February 2002 was a post-service, March 
1987 VA treatment note showing that the Veteran underwent a 
physical examination; he denied low back or knee complaints.  
Subsequent post-service treatment records contained in the 
claims file in February 2002 include private (non-VA) 
treatment records showing that the Veteran was involved in a 
motor vehicle accident (MVA) in March 1995.  He complained 
of low back pain and the assessment was lumbar spine strain.  

Other post-service treatment records of record in February 
2002 consisted of private treatment records, Social Security 
Administration (SSA) records, VA outpatient treatment 
records beginning in August 1995, and the Veteran's lay 
assertions showing low back and bilateral knee complaints.  

A March 1996 VA X-ray of the bilateral knees showed findings 
that were described as representing either a congenital 
variation, similar changes could be seen as the result of 
previous remote trauma and/or changes from Osgood-
Schlatter's disease.  In October 1997, he underwent a left 
lateral patellar release at a VA facility.  The post-
operative diagnosis was patella alta with lateral 
subluxation.  He then underwent a left tibial tubercle 
transfer in January 1998 due to an assessment of long 
standing lateral knee pain thought to be due to chronic 
subluxation.  The post-operative diagnosis was chronic 
lateral subluxation, left patella, status post arthroscopic 
lateral release.  

With regard to the etiology of the low back and knee 
disorders, the record contained three pertinent records.  
First, the Veteran underwent a VA examination in April 1999.  
The examiner found that the Veteran's current left and right 
knee disorders were not etiologically related to his in-
service complaints.  The examiner also determined that the 
Veteran's current mechanical low back pain was unlikely 
present during service.  Next, the record contained a 
December 1999 VA orthopedic treatment note stated that there 
is "definitely service-related component to the bilateral 
knee pain [secondary] to the patella femoral arthritis."  
Third, a VA physician in March 2001 reported that the 
Veteran had had surgery on both knees done in large part due 
to patellofemoral arthritis acquired during his active 
service.

The Veteran testified at hearings in September 1997 and 
March 2001 indicating that his current low back and knee 
disorders were related to his in-service symptoms.  Also of 
record in February 2002 was a "buddy" statement received in 
March 2001 indicating that the Veteran did not have any 
problems prior to service, but had major problems with his 
knees and back after discharge.  Another lay statement from 
a "buddy" who served with the Veteran indicates that the 
Veteran had knee problems in service.  

Based on this evidence, the Board in February 2002 found 
that the preponderance of the evidence was against the 
claims for service connection for low back and bilateral 
knee disabilities.  The Veteran did not subsequently appeal 
the Board's February 2002 decision to the Court of Appeals 
for Veterans Claims (Court).  Accordingly, the Board's 
February 2002 decision is "final" under 38 U.S.C.A. § 
7104(a), and the question for the Board now is whether new 
and material evidence has been received by VA in support of 
these claims since the issuance of that decision.  The new 
evidence following the Board's February 2002 decision 
consists of VA and non-VA treatment records, further SSA 
records, an article, and the Veteran's assertions.  

Lumbar Spine 

With regard to the claimed lumbar spine disability, the new 
evidence first consists of a January 1997 SSA disability 
hearing, in which the Veteran testified that he hurt his 
back during service.  He underwent physical therapy, but 
never had any more treatment until he "re-hurt" his back in 
a 1995 MVA.  

In an August 2000 disability evaluation report, the Veteran 
described a workplace accident in June 1995 where he hurt 
his back.  Similarly, a December 2000 disability evaluation 
notes that the Veteran complained of back pain from a 1995 
MVA.  An August 2001 VA treatment note shows that physical 
examination of the lumbar spine revealed limited flexion 
without tenderness or costovertebral angle tenderness; the 
assessment of chronic low back pain.  Upon physical 
examination at VA in May 2002, there was paravertebral 
spasm, but otherwise full range of motion.  A June 2004 VA 
lumbar spine X-ray revealed a few small degenerative spurs 
seen anteriorly, but essentially normal study.  A November 
2005 VA note shows that the Veteran complained of recurring 
back pain from lifting, but physical examination of the back 
was negative.  Similarly, an August 2007 VA X-ray showed a 
normal lumbar region.  

More recently, a March 2009 VA treatment record indicates 
that the Veteran reported low back pain since 1977 (i.e., 
weight lifting in the army) that sometimes felt like it came 
from the right knee to the back.  In rendering an 
assessment, the examiner noted, as to low back pain, that it 
was not certain "what evaluation has been; not a prominent 
complaint today."  

In reviewing the above evidence, the Board finds that there 
is no competent medical opinion received subsequent to the 
February 2002 Board decision linking current back symptoms 
with service.  The Board would point out that an assessment 
of low back strain was made prior to the Board decision.  
The Veteran has reported a history dating back to service, 
but this history has not been accompanied by commentary from 
an examiner suggesting an in-service etiology.  Evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence and 
cannot be considered "material."  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  

As to lay evidence, the Veteran's contentions were well-
documented in the claims file (i.e., his hearing testimony) 
prior to the February 2002 Board decision.  Subsequent 
statements are accordingly cumulative of those earlier 
contentions.  For this reason, the Veteran's more recent lay 
evidence is not "new" for purposes of 38 C.F.R. § 3.156(a).  
See also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In summary, the Veteran has submitted new evidence in 
support of his claim for service connection for a low back 
disability, but the new evidence does not raise a reasonable 
possibility of substantiating the claim.  Consequently, VA 
has not received new and material evidence to reopen the 
Veteran's claim, and the appeal must be denied as to that 
claim. 

Bilateral Knees

With regard to the knees, the evidence associated with the 
claims file since February 2002 consists of further VA X-
rays showing status post screw fixation of the proximal 
tibia without evidence of hardware complication; 
degenerative changes of patellofemoral compartment; and 
prominence of the tibial tubercle which may be related to 
old Osgood-Schlatter's disease or posttraumatic in nature, 
and findings that may represent previous injury.  

Also, an August 2001 VA treatment note reports a history of 
bilateral knee surgeries with internal fixation "service 
related."  A July 2004 non-VA hospital record notes a 
history of bilateral knee surgery secondary to remote trauma 
(the Veteran was indicated as the source of the history).  

Finally, the Veteran submitted an article in support of his 
claim.  The article explains that Osgood-Schlatter's disease 
is a disorder usually unilateral and occurring more commonly 
in boys between the ages of 10 and 15 years old, with 
resolution usually spontaneous.  

In short, the new evidence tends to show that the Veteran 
currently has left and right knee disorders that may be 
etiologically related to his service, which is the reason 
the claims were denied by the Board in February 2002.  
Accordingly, the evidence is "material" under 38 C.F.R. § 
3.156, and the claims must be reopened on the basis of new 
and material evidence. 
 
That having been established, the Board finds that 
additional evidentiary development, including a new VA 
examination with a medical nexus opinion, is needed prior to 
a final adjudication of the Veteran's claims.  This 
additional development will be accomplished on remand.



B.  Entitlement to Service Connection

The Veteran is also contending that service connection is 
warranted for a psychiatric disorder.  During the pendency 
of the present appeal, he also filed a claim for service 
connection for PTSD.  

The scope of a claim should be construed based on the 
reasonable expectations of a non-expert, self-represented 
claimant, and the evidence developed during the claims 
process.  The factors to consider are the Veteran's 
description of his claim, the symptoms he describes; and all 
the information he submits or VA obtains in support of the 
claim.  Therefore, if a Veteran claims service connection 
for a specific disorder, any disorder reasonably encompassed 
by the Veteran's claim must be considered.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009). 

Here, the Board finds that the scope of the Veteran's 
present claim does not include the claim for service 
connection for PTSD.  

The Veteran wrote in his original August 2001 claim that he 
was diagnosed with a personality disorder and polysubstance 
abuse.  Previously, he submitted statements in August 1996 
and July 1997 indicating that he had depression and a 
nervous condition.  In adjudicating the claim, the RO 
characterized the Veteran's claim as dysthymia and 
adjustment disorder claimed as a nervous condition.  The 
September 2004 SOC shows that the RO considered the scope of 
the Veteran's claim to include any "mental condition" or 
"mental disorder."  The treatment records, as shown below, 
demonstrate a long history of treatment for diagnosed 
psychiatric disorders other than PTSD.

The Veteran submitted his claim for service connection for 
posttraumatic stress disorder (PTSD) in May 2007.  The RO 
sent the Veteran a notice letter in July 2007 addressing the 
claim.  The notice letter specifically notified the Veteran 
that he needed to submit details of his claimed in-service 
stressors.  A stressor questionnaire was attached to the 
notice letter.  In a September 2007 statement, the Veteran 
replied that he was claiming PTSD as one of his claimed 
psychiatric disorders.  He then submitted statements in 
March 2008 and May 2008 detailing his claimed stressor.  The 
more recent treatment records show that the Veteran has been 
diagnosed and treated for PTSD.  

The RO developed the claim for service connection for PTSD 
separately from the present claim, and then issued a March 
2009 rating decision denying the claim on the merits.  The 
Veteran submitted a timely Notice of Disagreement (NOD) 
after which the RO issued a SOC in July 2009.  The Veteran 
did not then submit a Substantive Appeal within 60 days.  

In short, the Veteran submitted his claim for service 
connection for PTSD many years following the original claim 
for service connection for a psychiatric disorder.  Although 
the Veteran indicated in September 2007 that he was claiming 
PTSD as one of his claimed psychiatric disorders, the RO 
independently developed and adjudicated the PTSD claim.  
Therefore, this case is distinguishable from Clemons, where 
the Veteran had not been diagnosed with his claimed 
psychiatric disorder, and where the RO erred by limiting its 
adjudication only to the claimed disorder without regard to 
the psychiatric disorders with which the Veteran had 
actually been diagnosed.  The Board finds significant that 
the Veteran was notified of his appellate rights in the July 
2009 cover letter accompanying the SOC, but he failed to 
submit a timely Substantive Appeal.  

For these reasons, the scope of the present claim does not 
include PTSD, and it is not otherwise on appeal to the 
Board.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires credible and competent 
evidence showing: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or 
injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  See Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Also, certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may only be granted when a 
disability was incurred or aggravated in line of duty and 
not the result of a veteran's own willful misconduct or, for 
claims filed after October 31, 1990, the result of his or 
her abuse of alcohol or drugs.  38 C.F.R. § 3.301.  

With regard to drug usage, the isolated and infrequent use 
of drugs by itself will not be considered willful 
misconduct; however, the progressive and frequent use of 
drugs to the point of addiction will be considered willful 
misconduct.  Where drugs are used to enjoy or experience 
their effects and the effects result proximately and 
immediately in disability or death, such disability or death 
will be considered the result of the person's willful 
misconduct.  Organic diseases and disabilities which are a 
secondary result of the chronic use of drugs and infections 
coinciding with the injection of drugs will not be 
considered of willful misconduct origin.  Where drugs are 
used for therapeutic purposes or where use of drugs or 
addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.  
38 C.F.R. § 3.301(c)(3), (d).  

With regard to alcohol use, an injury or disease incurred 
during active military, naval, or air service shall not be 
deemed to have been incurred in line of duty if such injury 
or disease was a result of the abuse of alcohol by the 
person on whose service benefits are claimed.  For the 
purpose of this provision, alcohol abuse means the use of 
alcoholic beverages over time, or such excessive use at any 
one time, sufficient to cause disability to or death of the 
user; drug abuse means the use of illegal drugs (including 
prescription drugs that are illegally or illicitly 
obtained), the intentional use of prescription or non-
prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).  

"Willful misconduct" means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease, or death was not due to 
misconduct will be binding on VA unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by VA.  Willful misconduct involves deliberate 
or intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences.  Mere 
technical violation of police regulations or ordinances will 
not per se constitute willful misconduct.  Willful 
misconduct will not be determinative unless it is the 
proximate cause of injury, disease, or death.  38 C.F.R. § 
3.1(n).

Here, the Board finds that the weight of the evidence is 
against the Veteran's claim.  First, the Veteran's STRs 
shows no complaints, findings, or diagnosis of a psychiatric 
disorder.  He was discharged in October 1979.  

Following his discharge, the Veteran sought VA treatment in 
March 1987, but he the treatment note shows no psychiatric 
complaints and psychiatric examination was normal.  

Rather, the first post-service indication of a psychiatric 
disorder consists of a March 1996 VA treatment note showing 
that the Veteran complained of depression.  On follow-up 
with the VA mental health clinic (MHC) in March 1996, the 
Veteran complained of being depressed for a month or two.  
He reported financial distress, including having a warrant 
out against him for an unpaid store bill.  The impression 
was adjustment disorder.  Following the March 1996 diagnosis 
of adjustment disorder, the treatment records show an 
extensive history of inpatient and outpatient psychiatric 
treatment.  The diagnoses included situational depression, 
dysthymia, and major depression; personality disorder NOS, 
passive personality disorder with severe depressive 
overtones; adjustment disorder with depressed mood; 
situational anxiety; substance-induced depressive disorder; 
rule out bipolar disorder; and psychotic depression, 
schizophrenia, and paranoid schizophrenia.  The Veteran has 
been consistently diagnosed with polysubstance (alcohol, 
cocaine, and marijuana) dependence and abuse.

Despite the voluminous treatment records relating to these 
diagnoses and treatment, there is no indication from these 
records that the Veteran has a psychiatric disorder that was 
in fact "incurred" during service, or is otherwise 
etiologically related to his active service.  See, e.g., 
Velez v. West, 11 Vet. App. 148, 152 (1998) (finding that 
even though a disorder was not diagnosed during service or 
within one year following service, service connection may 
nonetheless be established if the evidence demonstrates that 
the disability was in fact "incurred" during service, or by 
evidence that a presumption period applies).

To the contrary, the medical evidence shows that the 
Veteran's post-service psychiatric symptoms are unrelated to 
his service.  For instance, an August 1996 VA treatment note 
shows that the Veteran complained of suicidal ideation due 
to feeling overwhelmed with legal problems.  He reported 
recent jail time due to not paying a $200 television bill.  
He also reported being hurt on the job and out of work since 
September 1994.  During VA treatment in June 1997, he 
complained of drinking secondary to depression about his 
"problems and injury," including being turned down for SSA 
benefits.  Similarly in September 1997, he complained of 
having a lot of overwhelming problems, and he felt depressed 
"about life."  Then in April 1999, he was admitted for 
treatment with complaints of depression and family problems 
(he was kicked out of his mother's house).

On evaluation in August 2000, the Veteran's chief complaint 
was having a history of adjustment disorder with depression, 
low back pain, weak knees, right arm injury, and high blood 
pressure.  Then on evaluation in December 2000, the Veteran 
complained of knee pain, plus back pain from a 1995 MVA.  He 
also had a workplace injury to the right arm, and a history 
of substance abuse, which he denied at present, and he had a 
skin disorder treated by VA.  

In March 2001, the Veteran underwent a VA psychiatric 
examination.  The examiner reviewed the claims file and 
noted that a diagnosis of adjustment disorder with depressed 
mood and major depression was made in 1997, with subsequent 
diagnoses of dysthymia and anxiety.  The Veteran reported 
having had difficulty since childhood.  Currently, he had 
depression and sleep disturbance, but no anxiety.  He 
reported depression for the past 5 years aggravated by his 
leg problems.  The Veteran also described cocaine use for 
several years beginning around 1995, but clear for the past 
year.  He had also had several psychiatric hospitalizations.  

The VA examiner also performed a thorough clinical 
evaluation, including a mental status examination.  Based on 
the results of the examination, the VA examiner diagnosed 
dysthymia; polysubstance abuse; and personality disorder, 
NOS, with general medical conditions including painful knees 
and back.  The Veteran also had lack of social support.  

In July 2001, the Veteran underwent VA treatment after 
getting hit in the forehead with a pistol.  At that time, he 
was diagnosed with depression and history of substance 
abuse, plus personality disorder, NOS.  Then in May 2002, he 
was diagnosed with paranoid schizophrenia and polydrug use 
after presenting to VA with complaints of paranoid delusions 
involving working for the police as a confidential 
informant; he admitted to cocaine, marijuana, and alcohol 
use in the last 24 hours.  On admission in March 2003 for VA 
psychiatry treatment, the Veteran expressed suicidal 
ideation with complaints of having an upcoming court day for 
possession, plus his mother had a brain tumor.  The 
diagnosis was history of drug abuse and alcohol, now 
depressed.  (The diagnosis was changed to substance abuse 
when a drug screen returned positive for cocaine.)  In July 
2003, he was admitted at VA with complaints of depression 
related to his mother's recent death.  In June 2004, he was 
admitted at VA due to suicidal ideation.  On admission, the 
Veteran admitted that the utilities in his home had been 
turned off, so he would continue to be suicidal until the 
first of the month when he would have money to pay the 
utility bills.  Then during a May 2005 VA psychiatry 
evaluation, the Veteran complained of "problems" in 
connection with his legal issues.  

In August 2005, the Veteran underwent another VA psychiatry 
examination.  The examiner reviewed the claims file and 
noted the Veteran's pertinent history to include a history 
of major depressive disorder with yearly hospitalizations 
since at least 2001.  The examiner found that the earliest 
documentation of depression was 1999, but the Veteran also 
had diagnoses of bipolar disorder, PTSD, and polysubstance 
abuse.  A recent VA treatment note indicated questionable 
drug-seeking behavior.  

During his clinical interview, the VA examiner found that 
the Veteran acted "oddly," in that he referred to his 
service records to prove to the examiner that he had "done 
his job" in-service.  He also referred to a funeral bulletin 
of a friend who died during service in a motorcycle 
accident.  The Veteran denied current alcohol use, but 
admitted to occasional alcohol use, including during the 
past month.  The Veteran then asked the examiner if the 
examiner had his "records."  When the examiner indicated 
that he did, the Veteran immediately admitted that he had 
used cocaine and marijuana several months ago, and may use 
again the upcoming weekend.  The VA examiner commented that 
the Veteran became "very savvy about the evaluation 
process," after the Veteran realized the examiner had 
reviewed his records, because the Veteran knew the examiner 
would be checking for inconsistencies.  The Veteran stated 
"So you know if I lie about thing [sic] I would lie about 
everything."  The Veteran reported that he had had symptoms 
since 1977.  

Upon mental status exam, the VA examiner found that the 
Veteran displayed "some odd type of thinking," but displayed 
no further odd behavior.  He found that it "is clear that 
[the Veteran] does have a longstanding history of some type 
of mental disorder."  The examiner diagnosed mood disorder, 
NOS, polysubstance dependence early remission; alcohol abuse 
early remission.  

In connection with his VA examination, the Veteran underwent 
a separate VA psychology examination in September 2005.  
Numerous psychological tests were administered and the 
claims file was reviewed.  With regard to his history, the 
Veteran complained of childhood emotional abuse due to 
extremely strict discipline by his parents.  The Veteran 
reported that he received an Article 15 during service for 
marijuana use, but then "buckle[d] down" and became a model 
soldier.  The Veteran also described his employment history, 
including not being able to work since 1995 due to knee 
problems.  

With regard to his current symptomatology, the Veteran 
admitted to using drugs as late as the month prior to the 
examination, but, the VA examiner commented, the Veteran 
minimized his polysubstance dependence.  The VA examiner 
also found that the Veteran presented to the VA examination 
with "more social needs" than most Veterans undergoing a VA 
examination.  Specifically, the Veteran reported taking a 
bus to the examination, but was asking for rides home from 
other veterans.  The Veteran also indicated that he had very 
little money to buy food; some was provided by VA staff.  

On mental status examination, the September 2005 VA examiner 
noted that the Veteran became defensive and challenging, 
until the examiner set a limit.  The Veteran denied current 
suicidal ideation, and there was no evidence of overt 
psychosis, paranoia, or intellectual insufficiency.  The 
Veteran complained of seeing something out of the corner of 
his eyes and hearing death bells, which the examiner noted 
as psychotic-like symptoms related to the deaths of the 
Veteran's parents.  Otherwise, the Veteran was articulate, 
and his judgment and insight were fair.  With regard to the 
Veteran's history of suicidal ideation, the VA examiner 
noted that a complete review of the treatment records show 
that the Veteran's suicidal ideation and homicidal ideation 
occurred under the admitted use of substances.  

With regard to the psychological testing administered, the 
VA examiner reported that psychometry testing appeared to be 
generally valid, except for the MMPI-2, which indicated 
marked exaggeration of symptoms.  The VA examiner summarized 
that the psychometric testing, clinical interview, 
observation, and history, supported diagnosis of a mood 
disorder, NOS.  The Veteran's transient, episodic psychotic-
like symptoms were confined to either periods of substance 
use or related to the context of his parent's death.  The 
death of a friend during service was a service stressor.  
The Veteran's depression symptoms were reported to have 
increased following his inability to work in 1995, and he 
has had symptoms of depression since at least 1999, which 
were generally considered unrelated to his service.  Based 
on the results of the examination, the VA examiner diagnosed  
mood disorder, not otherwise specified; polysubstance 
dependence in early remission; and alcohol abuse, episodic, 
in early remission.  

Subsequent VA treatment records are consistent with the 
prior treatment history noted above.  For instance, the 
Veteran sought admission in October 2005 by threatening to 
commit suicide if not admitted.  Upon admission, it was 
learned that an arrest warrant had been issued for his 
failure to appear in court, and he felt that his court date 
would be changed if he was in inpatient treatment.  He also 
continued to screen positive for cocaine and marijuana, and 
the diagnosis of polysubstance abuse was continued.  

In summary, the first post-service evidence of psychiatric 
complaints is in March 1996.  This passage of approximately 
17 years between the Veteran's discharge from active service 
and the medical documentation of his claimed disability is 
evidence against his claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  

The Board also finds highly probative that despite his 
frequent and extensive treatment, the record contains no 
opinion by a medical professional indicating that the 
Veteran has a psychiatric disorder (other than PTSD) related 
to his service.  The August 2005 VA examiner found that the 
Veteran had a "longstanding history of some type of mental 
disorder," but the examiner did not indicate that the onset 
of the disorder occurred during the Veteran's service.  
Rather, the VA examiner specifically noted that the STR was 
silent for any indication of a psychiatric disorder.  
Moreover, the September 2005 VA examiner concluded that the 
Veteran's symptoms were generally considered unrelated to 
his service, and the August 2005 VA examiner endorsed the 
September 2005 VA examiner's conclusions.  In other words, a 
complete reading of the August 2005 VA examiner's opinion 
shows that the examiner was simply stating that the Veteran 
has a long history of a post-service psychiatric disorder.  
He did not provide an opinion linking a psychiatric disorder 
to the Veteran's service.  

Currently, the Veteran's own lay assertions constitute the 
only evidence in support of this claim.  He is, in fact, 
competent to describe his in-service and post-service 
symptomatology, including the question of continuous 
symptoms since service.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336-7 (Fed. Cir. 2006).  He is not, however, 
competent to provide an opinion as to medical causation, as 
compared to symptoms.  See Espiritu v. Derwinski, supra.  
Even assuming that his opinion can be considered credible, 
the Board finds that it is substantially outweighed by the 
VA examination findings noted above, particularly that of 
the September 2005 VA examiner.  That examiner confirmed a 
review of the Veteran's claims file and, unlike the Veteran, 
has been shown to have the requisite training and expertise 
needed to provide a competent opinion as to medical 
causation.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(the Board may favor the opinion of one competent medical 
professional over another opinion so long as an adequate 
statement of reasons and bases is provided).  

In short, the medical evidence does not show that the 
Veteran currently has a psychiatric disorder etiologically 
related to his active service.  Accordingly, service 
connection on a direct basis is not warranted.  

The record also shows that the Veteran has occasionally 
complained of his service-connected PFB during psychiatric 
treatment, such as in December 2000.  Similarly, several 
treatment notes show an Axis III diagnosis of PFB, such as 
in April 1999, April 2006, and July 2008.  More frequently, 
however, the Veteran has not complained of the service-
connected PFB during his psychiatric treatment and no Axis 
III diagnosis of PFB is noted.  In any event, no medical 
professional has provided an opinion indicating that a 
psychiatric disorder may have been caused or aggravated by 
the service-connected PFB.  As noted above, the Veteran has 
not been shown to be competent to provide an opinion as to 
medical causation, including secondary causation, as opposed 
to merely observing symptoms.  See Espiritu v. Derwinski, 
supra.  Accordingly, service connection on a secondary basis 
is not warranted.  See 38 C.F.R. § 3.310.  

For these reasons, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for service 
connection for a psychiatric disorder other than PTSD.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  

C.  Entitlement to an Increased Rating

The Veteran is presently service-connected for PFB, which is 
rated as 30 percent disabling.  He is contending that a 
rating higher than 30 percent is warranted.  The Veteran 
filed his claim for an increased evaluation in August 2002.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
 
Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  See 38 
C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994).  
Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the 
time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 
 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

With regard to the schedular criteria for evaluating the 
Veteran's service-connected PFB, VA has revised the 
regulations and rating schedule for the evaluation of skin 
disorders during the pendency of the Veteran's appeal.

Prior to August 30, 2002, the Veteran's PFB was evaluated 
under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7814.  
According to DC 7814, tinea barbae was to be evaluated 
according to the criteria for eczema under DC 7806.  The 
schedular criteria under DC 7806 were as follows.  A 30 
percent evaluation was assigned for constant exudation or 
itching, extensive lesions, or marked disfigurement.  The 
highest evaluation, 50 percent, was assigned for ulceration 
or extensive exfoliation or crusting, and systemic or 
nervous manifestations, or exceptionally repugnant eczema.

Alternately, prior to August 30, 2002, the Veteran's PFB 
could be rated under 38 C.F.R. § 4.118, DC 7800.  The 
schedular criteria for DC 7800 prior to August 30, 2002, 
were as follows.  A 30 percent evaluation was assigned for 
severe scars, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles.  The highest 
evaluation, 50 percent, was assigned for scars resulting in 
complete or exceptionally repugnant deformity of one side of 
the face, or marked or repugnant bilateral disfigurement.

A note accompanying the now-deleted provisions of Diagnostic 
Code 7800 indicates that, when in addition to tissue loss 
and cicatrisation, there was marked discoloration, color 
contrast, or the like, the 50 percent evaluation could be 
increased to 80 percent, the 30 percent to 50 percent, and 
the 10 percent to 30 percent.  The most repugnant, 
disfiguring conditions, including scars and diseases of the 
skin, could be submitted for central office rating, with 
several unretouched photographs.

Effective August 30, 2002, evaluations of PFB are assigned 
under 38 C.F.R. § 4.118, DC 7813 (Dermatophytosis, including 
tinea barbae), which provides that the disorder should be 
rated as disfigurement of the head, face or neck under DC 
7800, scars under DCs 7801-7805, or dermatitis under DC 
7806, depending upon the predominant disability.  

The schedular criteria of DC 7800 are as follows.  A 30 
percent evaluation is assigned in cases of visible or 
palpable tissue loss and either gross distortion or 
asymmetry of one feature or a paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or with two or three characteristics of 
disfigurement.  A 50 percent evaluation is warranted in 
cases of visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with four or five 
characteristics of disfigurement.  An 80 percent evaluation 
is warranted in cases of visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or 
with six or more characteristics of disfigurement.

The eight "characteristics of disfigurement" are:  (1) a 
scar of five or more inches (13 or more cm.) in length; (2) 
a scar of at least one-quarter inch (0.6 cm.) wide at the 
widest part; (3) surface contour of the scar elevated or 
depressed on palpation; (4) scar adherent to underlying 
tissue; (5) skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); (6) skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an 
area exceeding six square inches (39 sq. cm.); (7) 
underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); and (8) skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).

Under the revised provisions of DC 7806 for dermatitis, 
effective from August 30, 2002, a 30 percent evaluation is 
assigned in cases of 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas affected; or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, 
but not constantly, during the past 12-month period.  A 60 
percent evaluation is warranted in cases of more than 40 
percent of the entire body or more than 40 percent of 
exposed areas affected; or constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.

Under DC 7805, scars may be evaluated on the basis of 
limitation of function of the affected part.  

The provisions of 38 C.F.R. § 4.118, DCs 7801 and 7802 are 
applicable for evaluations of scars other than head, face, 
or neck.  As the Veteran's PFB involves the head, neck, and 
face, the provisions of DCs 7801 and 7802 are not 
applicable.  Also, the schedular criteria of DC 7803 and 
7804 provide a maximum 10 percent evaluation.  Because the 
Veteran's service-connected PFB is currently evaluated as 30 
percent disabling, higher evaluations are not assignable 
under DCs 7803 or 7804.  See 38 C.F.R. § 4.118.

The Board notes that revised provisions for evaluating scars 
were enacted effective October 23, 2008.  The new regulation 
provides that the revised provisions are applicable only to 
claims received on or after October 23, 2008.  Because the 
present Veteran filed his increased evaluation claim in 
August 2002, the newest revisions do not apply in the his 
case.  73 Fed. Reg. 54708 (Sept. 23. 2008).  Rather, his  
claim will be considered solely under the criteria effective 
set forth above as of the date of the claim.

The pertinent evidence beginning within one year of the 
Veteran's August 2002 claim showing the severity of the 
service-connected PFB first consists of an August 2001 VA 
primary care physical examination, which revealed PFB-like 
lesions at the neck and side of face, but otherwise clear.  
A subsequent VA physical examination in June 2002, revealed 
2 cyst-like lesions on the face, but no erythema or exudate.

In connection with his present claim, the Veteran was 
scheduled for a VA examination in March 2003, but he failed 
to report.  

A May 2003 VA plastic surgery note indicates that the 
Veteran complained of a large facial abscess.  He was on 
Minocicline.  Physical examination revealed soft facial 
swelling along the right sideburn area, but no cellulitis 
and no signs of facial nerve impingment/abuttment.  The 
assessment was no indication for operative intervention.  
Then, an October 2003 VA physical examination revealed some 
small cystic-like lesions below the chin.

In connection with his present claim, the Veteran underwent 
a VA examination in August 2004.  The examiner reviewed the 
pertinent in-service and post-service symptomatology, plus 
the Veteran's report that the problem was worsening, and 
included a history of 4 to 5 cyst excision surgeries.  The 
Veteran reported having used an unknown topical gel and 
topical clindamycin for the prior 12 months.  He complained 
of itching, burning, and pain associated with the scars and 
lesions on his face, but no systemic problems.  He was 
disabled, but the VA examiner commented that the Veteran was 
not able to work for other issues.  The service-connected 
symptomatology did not, according to the VA examiner, affect 
the Veteran's activities of daily living (ADLs) or 
occupational functioning.  On physical examination, the VA 
examiner observed flesh-colored deep nodules along the beard 
area with occasional apical comedones mostly on the inferior 
portion of the beard under the chin.  The Veteran also had 
innumerable ice-pick-type scars with some scarring of the 
area, particularly perifollicular scarring.  There were no 
inflammatory papules or pustules noted.  Examination of the 
neck revealed occasional papules, but no pustules and no 
scarring.  The total body surface area involved was 
approximately 10 percent; there were no associated systemic 
or nervous manifestations.  Based on the results of the 
examination, the VA examiner diagnosed PFB with history of 
cystic acne and sebaceous cysts.  

During an unrelated inpatient evaluation in October 2005, a 
physical examination revealed notable lesions on the face.  

In December 2005, the Veteran underwent another VA skin 
examination to determine the severity of the service-
connected disorder.  The examiner reviewed the claims file, 
noting the Veteran's in-service history of PFB.  With regard 
to the Veteran's current symptoms, the examiner noted that 
the Veteran used an electric razor to shave, but continued 
to get ingrown hair.  He would pull out approximately 5 
ingrown hairs every day.  He also had burning and itching 
skin.  He used medication orally once per day, topical 
medication once per day, and a gel once per day.  The 
Veteran complained of upset stomach and diarrhea as a side 
effect of the treatment.  He reported no systemic symptoms, 
but he was unable to wear shirts rubbing the neck and beard 
area.  He denied any impairments in ADLs or occupation, but 
felt the skin condition was worsening, because his symptoms 
occurred daily.  On physical examination, the VA examiner 
found perifollicular papules and pustules with post-
inflammatory areas of hyperpigmentation and some areas of 
cystic deep acnes.  There were no sebaceous cysts.  The 
affected visible body surface area was approximately 8 
percent, and the total affected body surface area was 8 
percent.  There were no associated systemic or nervous 
manifestation, no scarring or disfigurement, and the neck 
and back were not involved.  Based on the results of the 
examination, the VA examiner diagnosed PFB and acne, with a 
history of sebaceous cyst, but no evidence of extreme 
exfoliation.  

Following the December 2005 VA examination, the evidence of 
record next shows routine VA physical examinations in July 
2007 and September 2007 revealing no lesions.  Similarly, a 
March 2008 VA outpatient treatment note reports that the 
Veteran complained of right facial pain without drainage, 
but a physical examination revealed no significant lesion in 
the bearded area and a few tiny papules.  

In May 2008, the Veteran underwent a third VA skin 
examination.  With regard to the Veteran's current 
complaints, the examiner noted that the Veteran reported 
constant painful draining cysts in the beard area without 
systemic symptoms.  He used clindamycin topical gel daily 
for relief.  He had also used hydrocortisone cream daily for 
greater than 6 weeks during the prior 12 months, which is a 
corticosteroid.  On physical examination, the VA examiner 
found that the percent of exposed area was greater than 5 
percent, but less than 20 percent, and less than 5 percent 
of the total body area.  There were numerous hyperpigmented 
papules and pustule on the beard area, amid short terminal 
hairs.  There were also several tender, cystic lesions on 
the right cheek and left anterior back.  The diagnosis was 
PFB, still active.  The examiner commented that the 
Veteran's PFB was active and poorly responsive to current 
topical therapy.  (The Board notes that the claims file 
includes pictures taken during the May 2008 VA examination.)  

The most recent pertinent evidence consists of a March 2009 
VA domiciliary admission note showing that a physical 
examination revealed facial scarring in the beard 
distribution.  

The Board has carefully considered the pertinent evidence in 
light of the criteria cited above and finds that the 
Veteran's service-connected PFB does not warrant an 
evaluation in excess of the currently assigned 30 percent 
prior to August 30, 2002.  The evidence prior to August 30, 
2002, consists of an August 2001 VA physical examination 
revealing PFB-like lesions at the neck and side of face, but 
otherwise clear.  Neither these findings nor the subsequent 
findings of record more nearly approximate ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant eczema, under DC 
7806; or scars resulting in complete or exceptionally 
repugnant deformity of one side of the face, or marked or 
repugnant bilateral disfigurement, under DC 7800.

The Board has also carefully considered the evidence above 
in light of the criteria effective August 30, 2002, but 
finds that the Veteran's service-connected PFB does not 
warrant an evaluation in excess of the currently assigned 30 
percent beginning August 30, 2002.  With regard to the 
schedular criteria of DC 7800, there is no indication of 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or with four or five 
characteristics of disfigurement.  Similarly, under the 
schedular criteria of DC 7806, there is no showing of more 
than 40 percent of the entire body or more than 40 percent 
of exposed areas affected; or constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period, under 7806.  There is also no indication of 
limitation of function warranting a higher evaluation under 
DC 7805.  

Rather, the evidence, as shown, reveals occasional symptoms 
of lesions/papules involving less than 10 percent of the 
exposed body surface, but no systemic symptoms or 
disfigurement.  For instance, physical examinations in July 
2007, September 2007, and March 2008 revealed no facial 
lesions.  

During his December 2005 VA examination, the Veteran 
reported using an oral medication once per day.  Otherwise, 
the evidence shows topical medication, including 
corticosteroids, but there is no indication of constant 
systemic therapy.  Most recently, during his May 2008 VA 
examination, he reported using only topical medication, and 
a physical examination revealed less than 5 percent of the 
exposed body surface involved.  

For these reasons, an evaluation higher than 30 percent is 
not warranted.  "Staged ratings" are not warranted because 
the schedular criteria for a rating higher than 30 percent 
were not met at any time during the period under appellate 
review.  See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. 
App. at 126-27.

The Board's findings above are based on a schedular 
evaluation.  To afford justice in exceptional situations, an 
extra-schedular rating may also be provided.  38 C.F.R. § 
3.321(b).  Here, however, referral for extra-schedular 
consideration is not warranted.  First, the applicable 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  Furthermore, the evidence does 
not show marked interference with employment in excess of 
that contemplated by the rating schedule, frequent periods 
of hospitalization, or other evidence that would render 
impractical the application of the regular schedular 
standards.  Although the Veteran has been unemployed and has 
been hospitalized, the medical evidence, including the VA 
outpatient treatment records and VA examinations, shows that 
the primary precipitants of his unemployability and 
hospitalizations were due to substance abuse and such 
physical symptoms as low back pain.  In fact, the August 
2004, December 2005, and May 2009 VA examinations establish 
that the service-connected PFB involved no occupational 
impairment.  Therefore, the Board is not required to remand 
the Veteran's claim for consideration of extra-schedular 
ratings under 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 
22 Vet. App. 111, 115 (2008); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




D.  Competency

By way of history, the RO in an August 2001 rating decision 
found that the Veteran was not competent  By an August 2004 
rating decision, the RO found that the Veteran was competent 
to handle his VA affairs since June 2004.  The Veteran has 
appealed that determination although he and his attorney 
have set forth contradictory assertions.  For instance, in a 
June 2003 letter, the Veteran's attorney wrote that the 
Veteran received and managed his own money and he did not 
have a payee or fiduciary.  In a November 2004 NOD, on the 
other hand, the Veteran's attorney disagreed with the RO's 
rating decision finding that the Veteran was competent.  In 
a September 2007 statement, the Veteran wrote that he was 
not incompetent.

According to VA standards, a mentally incompetent person is 
one who, because of injury or disease, lacks the mental 
capacity to contract or to manage his affairs, including the 
disbursement of funds without limitation.  38 C.F.R. § 
3.353(a).  There is a presumption in favor of competency.  
Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to manage his affairs, 
including the disbursement of funds without limitation, such 
doubt will be resolved in favor of competency.  38 C.F.R. § 
3.353(d); see also 38 C.F.R. § 3.102. 
 
Unless the medical evidence is clear, convincing, and leaves 
no doubt as to the person's incompetency, VA will not make a 
determination of incompetency without a definite expression 
regarding the question by the responsible medical 
authorities.  38 C.F.R. § 3.353(c).  Determinations as to 
incompetency should be based upon all evidence of record, 
and there should be a consistent relationship between the 
percentage of disability, facts relating to commitment or 
hospitalization, and the holding of incompetency.  Id.

Here, the pertinent evidence includes VA outpatient 
treatment notes showing that the Veteran had numerous 
inpatient admission for psychiatric and substance abuse 
treatment.  A June 2004 VA telephone note shows that the 
Veteran reported that his electricity was turned off after 
his sister had not given him money to pay the bill.  

A VA field examination was performed in July 2004.  Based 
upon a home visit and interview, the field examiner 
determined that the Veteran was competent at that time.  He 
handled over $999 per month.  The funds were used for 
transportation, entertainment, utilities, food, etc.  The 
Veteran's sister agreed that the Veteran had the capacity to 
manage his funds.  The Veteran lived alone and was able to 
attend to his personal needs.  According to the Veteran's 
sister, the Veteran had been sober for one year, and this 
was the first time his family had been able to have a stable 
relationship with him.

As detailed above, the Veteran underwent a VA psychiatry 
examination in September 2005.  The Veteran indicated that 
he resumed management of his own finances in 2004.  In 
pertinent part, the VA examiner determined that the Veteran 
had cognitive functioning to handle his own affairs.  The 
examiner noted that the Veteran's diagnosis of depression 
would not prevent him from handling his own finances, and he 
reported that his substance dependence was in fair control.  
He had had less frequent psychiatric hospitalizations during 
the prior year, and was motivated to handle his own 
finances.  Accordingly, he was competent to handle his own 
funds, except if his substance dependence worsened.  

During VA inpatient treatment in November 2005, the Veteran 
reported that he "really needed help" managing his money, 
and in January 2006, he reported that his nephew had his 
debit card and paid his mailbox fees.  Also, a February 2006 
VA domiciliary note shows that the Veteran's sister called.  
She was very upset because her paycheck was going to be 
garnished for unpaid taxes on the Veteran's house.  He 
withdrew money from his account to be forwarded to her.  A 
February 2006 domiciliary treatment plan indicates that the 
Veteran received a monthly check, but did not manage his 
income well.  The Veteran reported that his family had made 
him leave his home because he was not paying the bills and 
taxes were overdue.  

In an undated letter received by VA in May 2007, the 
Veteran's nephew wrote that he was presently in control of 
the Veteran's finance.  The Veteran was hospitalized at VA 
for psychiatric treatment at that time.  

According to a February 2008 VA psychiatry note, the Veteran 
was found to be a "competent person."  Also, a March 2009 VA 
mental status examination revealed that judgment and 
intellectual functioning were grossly intact and the 
Veteran's insight was "fair."  Also, there was no evidence 
of psychosis, and the Veteran's thought processes were goal 
directed.  

Based on this evidence, the Board finds that the Veteran is 
shown to have the mental capacity to contract or to manage 
his or her own affairs, including disbursement of funds 
without limitation.  Although he is shown to have complained 
of needing help managing his money, the medical evidence is 
not clear and convincing as to his claimed incompetency.  A 
July 2004 field examination, plus VA evaluations in 
September 2005 and February 2008 specifically found the 
Veteran competent.  Most recently, in March 2009, he was 
found to have intact judgment and intellectual functioning 
and fair insight.  

Overall, the preponderance of the evidence is against the 
Veteran's claim, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b).


ORDER

New and material evidence has not been received to reopen a 
claim for service connection for a low back disorder, and 
the appeal is denied as to that issue.

New and material evidence has been received to reopen a 
claim for service connection for a right knee disorder, and 
the appeal is granted to that extent only.
 
New and material evidence has been received to reopen a 
claim for service connection for a left knee disorder, and 
the appeal is granted to that extent only.

Service connection for an acquired psychiatric disorder 
other than PTSD is denied.

An increased evaluation in excess of 30 percent for the 
service-connected pseudofolliculitis barbae is denied.

The Veteran is deemed competent to manage his own affairs 
without limitation, and the appeal as to incompetency is 
denied.



REMAND

The Board finds that additional development is warranted 
prior to resolution of the knee disorder claims.  Notably, 
in contrast to the April 1999 VA examiner's unfavorable 
nexus opinions, the record on appeal contains a December 
1999 VA orthopedic note stating that there is "definitely 
service-related component to the bilateral knee pain 
[secondary] to the patella femoral arthritis."  Similarly, a 
VA physician wrote in March 2001 that the Veteran had had 
surgery on both knees done in large part due to 
patellofemoral arthritis acquired during his active service.  
In light of these conflicting records, the Board finds that 
remand for a more thorough VA examination is needed.  

As the claim of entitlement to TDIU is inextricably 
intertwined with the claims for service connection for a 
right knee disorder and a left knee disorder, the TDIU claim 
must be remanded as well.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991) (where a decision on one issue would have a 
"significant impact" upon another, and that impact in turn 
could render any review of the decision on the other claim 
meaningless and a waste of appellate resources, the two 
claims are inextricably intertwined).

Accordingly, the claims for service connection for a right 
knee disorder and a left knee disorder, plus the claim for a 
TDIU, are REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 
5103 and 5103A, the need for additional 
evidence regarding the reopened claims for 
service connection for right and left knee 
disorder and the claim of entitlement to 
TDIU.  This letter must inform the Veteran 
about the information and evidence that is 
necessary to substantiate the remanded 
claims and provide notification of both 
the type of evidence that VA will seek to 
obtain and the type of evidence that is 
expected to be furnished by him.  He 
should also be notified that, in cases 
where service connection is granted, both 
a disability evaluation and an effective 
date for that evaluation will be granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 
 
2.  After securing any necessary release 
forms, with full address information, the 
AMC/RO should request all records of 
medical treatment reported by the Veteran 
which are not currently associated with 
the claims file.  All records obtained 
pursuant to this request must be included 
in the Veteran's claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file. 
 
3.  Then, the Veteran should be afforded a 
VA orthopedic examination, with an 
appropriate examiner, to determine the 
nature and etiology of the right and left 
knee disorders.  The examiner must review 
the entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Then, 
based upon a review of the claims file, 
the Veteran's own lay contentions, and the 
clinical findings of the examination, the 
examiner is requested to provide diagnoses 
corresponding to the claimed right knee 
and left disorders.  For each diagnosed 
disorder, the examiner is also requested 
to offer an opinion as to whether it is at 
least as likely as not (i.e., there is a 
50 percent or greater probability) that 
the disorder is etiologically related to 
the Veteran's documented 1977 in-service 
right and left knee injuries.  All 
opinions must be supported by a complete 
rationale in a typewritten report. 

4.  After completing the requested 
actions, and any additional notification 
and/or development warranted by the 
record, the remanded claims should be 
readjudicated.  If the determination of 
any of these claims remains adverse to the 
Veteran, he and his representative must be 
furnished with a Supplemental Statement of 
the Case (SSOC) and be given an 
opportunity to respond.  Then, if 
indicated, this case should be returned to 
the Board for the purpose of appellate 
disposition.  The Veteran has the right to 
submit additional evidence and argument on 
this matter.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


